IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-84,351-01 & 84,351-02


                     EX PARTE KENNETH WAYNE GUINN, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
      CAUSE NOS. CR14754-A & CR14755-A IN THE 220TH DISTRICT COURT
                         FROM BOSQUE COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of online solicitation of a minor and sentenced to ten years’ imprisonment on each count. His did

not appeal his convictions.

       Applicant contends that § 33.021(b) of the Penal Code has been declared unconstitutional.

See Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013).

       Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As
                                                                                                        2

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

          Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant

is entitled to relief. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: January 13, 2016
Do not publish